 Case 2:20-cv-07645-AB-PLA Document 13 Filed 02/03/21 Page 1 of 2 Page ID #:53



1
                                                                            JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. CV 20-07645-AB (PLAx)
11   Yi Yang
12                                                ORDER OF DISMISSAL FOR
                     Plaintiff,
13                                                LACK OF PROSECUTION WITHOUT
     v.                                           PREJUDICE
14
     Huilan Gao
15                                                (PURSUANT TO LOCAL RULE 41)
                     Defendants.
16
17
18
19
20
           On December 10, 2020, the Court issued an Order to Show Cause why this case
21
     should not be dismissed for lack of prosecution. A written response to the Order to
22
     Show Cause was ordered to be filed no later than January 8, 2021. No response having
23
     been filed to the Court’s Order to Show Cause,
24
           //
25
26
           //
27
28
                                             1.
 Case 2:20-cv-07645-AB-PLA Document 13 Filed 02/03/21 Page 2 of 2 Page ID #:54



1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5    Dated: February 3, 2021         _______________________________________
                                     ANDRÉ BIROTTE JR.
6                                    UNITED STATES DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
